Citation Nr: 1733133	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  08-23 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Whether referral for consideration of an extraschedular rating for headaches is warranted.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm


ATTORNEY FOR THE BOARD

A. Kutrolli, Associate Counsel






INTRODUCTION

The Veteran served honorably with the United States Marine Corps from October 1956 to March 1959, and with the United States Army from January 1961 to March 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2002, October 2004, June 2007, September 2012, January 2015, June 2015, and August 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada. 

In December 2015, the Board issued a decision granting the maximum 50 percent rating for service-connected headaches prior to and since June 23, 2008. The Board also denied entitlement to a higher rating on an extraschedular basis, which the Veteran appealed. In February 2017, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Partial Remand (JMPR) vacating and remanding the portion of the Board's decision which denied entitlement to a disability rating in excess of 50 percent for service-connected headaches on an extraschedular basis. The terms of the JMPR state that the Board failed to provide adequate reasons and bases for its determination that the Veteran was not entitled to referral for extraschedular consideration of his service-connected headaches. This matter is now again before the Board for compliance with the JMPR.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected headaches do not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.



CONCLUSION OF LAW

Referral for consideration of an extraschedular evaluation for headaches is not warranted. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.124a, Diagnostic Code 8100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Extraschedular Ratings

VA's schedule of disability ratings is based on the average impairment in earning  capacity in civil occupations from specific injuries or combinations of injuries. 38 U.S.C. § 1155; 38 C.F.R. § 3.321(a) (2016). However, "[t]o accord justice" in the "exceptional case where the schedular evaluations are found to be inadequate," the VA Under Secretary for Benefits or the Compensation Service Director is authorized to approve an "extra-schedular evaluation for impairments that are due to service-connected disability or disabilities." 38 C.F.R. § 3.321(b)(1). The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. Id.

In Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom., Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009), the Court outlined the framework for determining entitlement to an extraschedular evaluation. First, the Board must determine whether the evidence "presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate." Id. This obliges the Board to compare "the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. When this requirement is satisfied, the Board must determine whether the veteran's exceptional disability picture exhibits other related factors such as "marked interference with employment or "frequent periods of hospitalization." Id. at 116 (quoting 38 C.F.R. § 3.321(b)(1)). If both these inquiries are answered in the affirmative, the Board must refer the matter to the Under Secretary for Benefits or the Compensation Service Director for the third inquiry-a determination of whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular evaluation. Id.; see generally Todd v. McDonald, 27 Vet. App. 79, 89-90 (2014); Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009) (outlining the "elements that must be established before an extraschedular rating can be awarded"). 

In making the extraschedular referral determination, the Board must consider the collective impact of multiple service-connected disabilities whenever that issue is expressly raised by the claimant or reasonably raised by evidence of record. Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014); Cantrell v. Shulkin, 28 Vet. App. 382, 394 (2017); Yancy v. McDonald, 27 Vet. App. 484, 495 (2016). Although Johnson requires the Board, in certain cases, to discuss the collective impact of a claimant's service-connected disabilities, that requirement does not alter the Board's jurisdiction, which is limited only to the service-connected disorder(s) on appeal. See Yancy, 27 Vet. App. at 496 (citing DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (holding that the Board lacks jurisdiction to make findings on issues that are not on appeal)). The Board lacks jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status, just as it lacks jurisdiction to examine the proper schedular rating for a disability not on appeal. Id. at 496. Here, the only service-connected disability on appeal before the Board is the service-connected headaches. Thus, the Board's consideration of the other service-connected disabilities is limited only to their impact on the disability picture of the service-connected headaches on appeal. Id.

Headaches are rated according to Diagnostic Code 8100. The maximum 50 percent rating is assignable with "very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability." 38 C.F.R. § 4.124a, Diagnostic Code 8100. Neither the rating criteria, nor the Court, has defined "prostrating." Cf. Fenderson v. West, 12 Vet. App. 119, 126-127 (1999) (quoting Diagnostic Code 8100 verbatim but not specifically addressing the definition of a prostrating attack). By way of reference, in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1531 (32nd Ed. 2012), "prostration" is defined as "extreme exhaustion or powerlessness." The rating criteria also do not define "severe economic inadaptability," but Diagnostic Code 8100 does not require that the Veteran be completely unable to work in order to qualify for a 50 percent rating. The conjunctive "and" means all criteria must be met to establish entitlement to the rating. See Melson v. Derwinski, 1 Vet. App. 334 (1991) (holding that the use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision had to be met).

Turning to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate. The Veteran contends that his symptomatology is not fully contemplated by the rating criteria because he experiences pain and fatigue, as well as difficulty with chewing, driving, concentration, dizziness, vision problems, nausea, photophobia, and phonophobia as a result of his headaches and other service connected disabilities. Appellant Brief 16-1149, p.11-12. However, prostrating is broad enough to encompass all of the Veteran's symptoms. Pain, weakness, exhaustion, inability to eat, focus, see, hear or drive are captured within the definition of prostrating. Similarly, dizziness and nausea due to the inability to see, hear or focus related to prostrating headaches combined with other service connected disabilities is contemplated within the diagnostic code. The 50 percent rating criteria for headaches also contemplates the resulting increased absenteeism, tardiness, and difficulties with occupational duties associated with headaches productive of severe economic inadaptability. See 38 C.F.R. § 4.1 ("Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability) (emphasis added); see also 38 C.F.R. § 3.321(a)  ("[t]he provisions contained in the rating schedule will represent as far as can practicably be determined, the average impairment in earning capacity in civil occupations resulting from disability.") (emphasis added). In this case, the Veteran has been assigned the maximum rating for his disability, which contemplates "very frequent completely prostrating and prolonged attacks." Altogether, the 50 percent rating adequately contemplates the severity and frequency of the Veteran's headaches, as well as the impact of his other disabilities. 

Furthermore, referral for extraschedular consideration would not be warranted because the Veteran did not exhibit other related factors such as marked interference with employment or frequent periods of hospitalization. The facts before the Board do not reveal evidence of frequent hospitalizations, or sufficient evidence to indicate that the Veteran's headaches caused marked impairment with employment over and above that which is already contemplated in the assigned schedular rating. See 38 C.F.R. § 4.1; 38 C.F.R. § 3.321(a). Headache prostration is not, ipso facto, marked interference with employment. As discussed above, extraschedular consideration is reserved for "exceptional cases" and the facts here do not suggest an exceptional or unusual disability picture. While the Veteran declared in his August 2015 Affidavit that he began taking two or three days off per week beginning in 2002, this is inconsistent with other evidence. Indeed, the Veteran reported in his March 2015 application for TDIU that his service-connected medical conditions, including headaches, began affecting his full-time employment in June 2004. Moreover, financial records contradict the Veteran's assertion that he began working less and declining overtime toward the end of his employment with the United States Postal Service (USPS). See Vocational Employability Assessment Report, 4 (October 28, 2014). Social Security Administration (SSA) earnings records show a $9,655.29 increase in earnings between 2002 and 2003 ($54,930.79 - $45,275.50), and a $7,597.23 increase in earnings between 2002 and 2004 ($52,872.73 - $45,275.50). Previously, the Veteran had never earned more than $45,609.72. 

It is also not credible that the Veteran's report in his March 2015 application for TDIU benefits that he lost three weeks of work per month during the last 8 months of his employment with USPS. The Board has not received any evidence, other than lay assertions, in support of this allegation. The Veteran declared in his affidavit that he ran out of leave in 2004.  Therefore, it is unclear how this assertion is accurate in light of the lack of supporting evidence. Rather, SSA records show that his earnings remained on-par with the 2004 earnings when accounting for the shorter earning period. 

In sum, while the Veteran may have had occupational difficulties as a result of his service-connected headaches, either separately or in combination with his other service-connected disabilities, those difficulties did not result in interference with his employment not contemplated by the maximum 50% rating already assigned for headaches. For these reasons, referral for consideration of an extraschedular rating for headaches is not warranted. 

ORDER

Entitlement to referral for an extraschedular rating for headaches is denied.  



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


